Appeal from so much of an order of the Special Term entered in the Schenectady county clerk’s office on February 19, 1941, as denied plaintiff’s cross-motion to compel defendant to produce and discover certain documents and records. Order reversed on the law and facts, in so far as appealed from, with ten dollars costs and disbursements. Cross-motion for discovery and inspection granted, with ten dollars costs, in so far as the examination is limited to records in existence. Hill, P. J., Bliss, Heffeman, Schenek and Foster, JJ., concur.